Case 3:19-mj-00004-KAP Document 5 Filed 08/20/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN THE MATTER OF THE SEARCH OF

INFORMATION ASSOCIATED WITH FACEBOOK USER
ID
https://www.facebook.com/profile.php?id=100013078600391
https://www.facebook.com/adam.schreiber, 142 Magistrate No. 19-4 MJ
THAT IS STORED AT PREMISES CONTROLLED BY
FACEBOOK, INC,

 

MOTION TO UNSEAL SEARCH WARRANT

AND NOW comes the United States of America, by its attorneys, Scott W.
Brady, United States Attorney for the Western District of Pennsylvania, and Maureen Sheehan-
Balchon, Assistant United States Attorney for said district, and sets forth the following: .
On March 14, 2019, a Search Warrant was issued in the above-captioned case.
The Search Warrant, Affidavit and Return were then ordered sealed pending
search of the above-captioned matter,
WHEREFORE, this Honorable Court is respectfully requested to unseal the said
Search Warrant, Affidavit and Return, due to the fact that the search has been executed, and
there is no further need for the Search Warrant, Affidavit and Return to remain sealed.
Respectfully submitted,
SCOTT W. BRADY

United States my | b, uh

s/ Maureen Sheehan Balchon

By: - MAUREEN SHEEHAN-BALCHON
Assistant U.S. Attorney
PA ID No. 78059

a”
